Title: Thomas Jefferson to William Caruthers, 12 March 1813
From: Jefferson, Thomas
To: Caruthers, William


          Sir Monticello Mar. 12. 13.
          Your letter of Feb. 3. has been recieved, and in answer to your enquiries respecting sheep, I will state that I have three distinct races which I keep at different places. 1. Merinos; of these I have but 2. ewes, and of course none to spare. President Madison has been more succesful, and sells some ram lambs, but not ewes. the Merino is a diminutive tender sheep, yielding
			 very little wool, but that of extraordinary fineness, fit only for the
			 finest broadcloths, but not at all for country use. I do not know mr Madison’s prices, but in general the price of these rams is
			 fallen to from 50. to 100.D. a piece. the wool sells high to the Northward to the hatters, but
			 our
			 hatters do not know how to use
			 it.2.
			 I have the bigtail, or Barbary
			 sheep. I raise it chiefly for the table, the meat being higher flavored that than that of any other sheep, and easily kept fat. the tail is large, I have seen one 12.I. square &
			 weighing 14.℔. they encumber the animal in getting out of the way of dogs,
			 and are an obstacle to propagation without attentions which we do not pay to them. they are well sized, & well fleeced but
			 the wool is apt to be coarse & hairy.3. I have a
			 Spanish
			 race,
			 the ram of which I recieved from Spain in 1794. I bred from him 7. years in and in, suffering no other ram on the place, and after his death I still selected the finest of his race to succeed him, so that the race may now be
			 considered as pure as the original. they are above common size, finely formed, the hardiest race we have ever known, scarcely ever losing a lamb fully fleeced,
			 the belly & legs down to the
			 hoof
			 covered with wool, & the wool of fine quality, some of it as fine as the half blood Merino. we consider it the finest race of sheep ever known in this country. having never cut or killed a ram lamb of them, but given them out to those who wished them this part of the country is well stocked with them, and they sell
			 at the public sales 50. per cent higher than the country sheep. I sent my flock of them to a place I have in Bedford, where they are beginning to be known & in great demand. if you should wish to get into this breed, and will accept of a pair of lambs the ensuing summer, you shall be welcome to them.
			 my place is 3. miles from New London, on the road to Lynchburg. on your signifying your wish on this subject I will give directions to my manager there to deliver a pair to your order, and from my knolege of the country over the mountain I have no hesitation in
			 pronouncing them the fittest sheep in the world for that country. if it
			 should be more convenient to you to take them from here,
			 mr Randolph, my son in law, who has raised them for a dozen years past, can furnish them. Accept the assurance of my esteem & respect.
          Th:
            Jefferson
        